PER CURIAM.
We affirm the final judgment of dissolution of marriage, entered upon defendant’s default, except that we reverse as to child custody and visitation and remand for evi-dentiary proceedings in that regard. See Longo v. Longo, 576 So.2d 402 (Fla. 2d DCA 1991); Dellavecchia v. Dellavecchia, 547 So.2d 287 (Fla. 2d DCA 1989); Seibert v. Seibert, 436 So.2d 1104 (Fla. 4th DCA 1983); Duckworth v. Duckworth, 414 So.2d 562 (Fla. 3d DCA 1982).
LEHAN, C.J., and DANAHY and THREADGILL, JJ., concur.